DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-15 are allowed. 
	The present invention is directed to the field of digital printing, and more particularly to a method for correcting tone scale errors that vary with time and position. Each independent claim identifies the uniquely distinct features:
	Regarding claim 1, a method for correcting tone-level non-uniformities in a digital printing system, comprising: 
a) providing digital image data for a test target including a set of 5uniform test patches, each test patch having an associated pixel value and extending in a cross-track direction; 
b) printing the test target using the digital printing system to provide a printed test target; 
c) using a digital image capture system to capture an image of the 10printed test target; 
d) using a data processing system to automatically analyze the captured image to determine a measured tone-level as a function of a cross-track position for each of the test patches; 
e) comparing the measured tone-levels to nominal tone-levels for 15each test patch to determine measured tone-level errors as a function of the cross- track position for each of the test patches; 
f) determining a tone-level correction function responsive to the measured tone-level errors, wherein the tone-level correction function specifies tone-level corrections to be applied as a function of cross-track position, pixel 20value and time; 
g) storing a representation of the tone-level correction function in a digital memory, wherein the representation of the tone-level correction function includes a set of one-dimensional feature vectors corresponding to a decomposition of the tone-level correction function into a summation of outer 25vector products of the one-dimensional feature vectors; 
h) receiving digital image data for an input digital image to be printed by the digital imaging system, wherein the digital image data specifies input pixel values for an array of image pixels; and 
i) determining corrected image data by: 30using the stored representation of the tone-level correction function to determine a tone-level correction value for each image pixel - 54 -responsive to the input pixel value of the image pixel and the cross-track position of the image pixel; and 
 	  modifying the input pixel value for each image pixel responsive to the determined tone-level correction value to provide a corrected 5pixel value; 
wherein the decomposition of the tone-level correction function has the form:                               
    PNG
    media_image1.png
    52
    248
    media_image1.png
    Greyscale
 
wherein  Delta(c)(x,v,t) is the tone-level correction function, if(x) are 10one-dimensional cross-track feature vectors taken along the cross-track axis of the tone-level correction function, kf(v) are one-dimensional pixel value feature vectors taken along the pixel value axis of the tone-level correction function, lf(t) are one-dimensional temporal feature vectors taken along the time axis of the tone-level correction function, x is the cross-track position, v is the pixel value, t 15is the time value, f is a feature vector index, n is the total number of feature vectors, and o is the outer vector product operator.

The closest prior art, Zhang et al. (US 2007/0035749 A1) in view of Donaldson (US 2009/0296106 A1) fails to anticipated or render obvious at least underlined limitations.
Regarding claim 1, Zhang et al. (US 2007/0035749 A1) discloses a color correction method includes for each of a plurality of color separations of a digital image, establishing a tone reproduction curve in the form of a vector. The vector is a function of a plurality of basis vectors. The basis vectors account for colorant interactions between a primary colorant with which the color separation is to be rendered and at least one secondary colorant with which at least a second of the plurality of color separations is to be rendered.
Donaldson (US 2009/0296106 A1) discloses methods are presented for calibrating or characterizing a printing system with respect to at least one color, in which a toner reproduction curve (TRC) is measured and curve-fitted according to a least squares solution using a set of spline basis functions having high spline density in regions of high TRC curvature and/or high measurement noise, with the weights of the spline functions being restricted to positive values to maintain monotonicity of the TRC.
However, Zhang et al. (US 2007/0035749 A1) in view of Donaldson (US 2009/0296106 A1) do not specifically disclose “i) determining corrected image data by: 30using the stored representation of the tone-level correction function to determine a tone-level correction value for each image pixel - 54 -responsive to the input pixel value of the image pixel and the cross-track position of the image pixel; and 
 	  modifying the input pixel value for each image pixel responsive to the determined tone-level correction value to provide a corrected 5pixel value; 
wherein the decomposition of the tone-level correction function has the form:                               
    PNG
    media_image1.png
    52
    248
    media_image1.png
    Greyscale
 
wherein  Delta(c)(x,v,t) is the tone-level correction function, if(x) are 10one-dimensional cross-track feature vectors taken along the cross-track axis of the tone-level correction function, kf(v) are one-dimensional pixel value feature vectors taken along the pixel value axis of the tone-level correction function, lf(t) are one-dimensional temporal feature vectors taken along the time axis of the tone-level correction function, x is the cross-track position, v is the pixel value, t 15is the time value, f is a feature vector index, n is the total number of feature vectors, and o is the outer vector product operator”. 
 	Independent claim 15 is reciting the same or similar claim limitations or features as recited in claim 1. Therefore, independent claim 15 is found to be allowable over the closest prior art of record mentioned above, for the same or similar reasons as discussed and stated above in independent claim 1.
 	Regarding claims 2-14, the instant claims are dependent on allowable claim 1 and thus allowable.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG N VO/           Primary Examiner, Art Unit 2672